DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/778,464 filed on January 24, 2022. Claims 4, 5, 11 and 12 are cancelled. Claims 1, 2, 9, 10, 14-16, 18 and 19 are currently amended. New claims 21-24 are added. Claims 1-3, 6-10 and 13-24 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 16 and 19 has overcome the rejection of Claims 16 and 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Final Office Action mailed October 22, 2021. The rejection of Claims 16 and 19 under 35 U.S.C. 112(b) is hereby withdrawn.

The amendment to Claims 1, 15 and 18 has overcome the rejection of Claims 1-3, 6-10 and 13-20 under 35 U.S.C. 103 set forth in the Final Office Action mailed October 22, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 7, 9, 10, 13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., Pub. No. US 2018/0212903 A1, hereby “Rose”, in view of Kim et al., Pub. No. US 2018/0367495 A1, hereby “Kim”, in further view of Wilson et al., Pub. No. US 2019/0104168 A1, hereby “Wilson”.

Regarding Claim 1, Rose discloses “An apparatus configured to generate an electronic group-based announcement in a group-based communication system, the apparatus comprising at least one processor and at least one memory including a computer program code (Rose figs. 1-2 and paragraphs 3-4, 83-86 and 107: group-based communication server 106), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive an electronic group-based announcement request associated with a user identifier (Rose figs. 1, 4 and 5 and paragraphs 85, 90-91, 94 and 134-135: group-based communication server 106 receives a group-based message from a client device, e.g., client device 101A, wherein the message is associated with a sending user identifier and may be an announcement);
identify one or more selected group-based communication channels of a plurality of group-based communication channels associated with the user identifier used to facilitate access control for the electronic group-based announcement in the group-based communication system (Rose figs. 3B and 4 and paragraphs 44, 49, 90-91, 116-117, 121, 134 and 138-139: group-based communication server 106 identifies a group-based communication channel using a channel identifier associated with the message received from the client device, wherein the channel identifier is associated with one or more user identifiers of users that are authorized to access the group-based communication channel), wherein the electronic group-based announcement includes metadata.... (Rose paragraphs 46, 71 and 119: each message communication sent or posted to a group-based communication channel comprises metadata associated with the message); and
(Rose figs. 4 and 5 and paragraphs 91, 104, 114, 132 and 160-161: group-based communication server 106 transmits a storage message associated with the group-based communication channel to repository 107 based on the group-based message received from the client device, wherein stored messages associated with the group-based communication channel may be displayed by one or more client devices in thread communication pane 505 of GUI 500, i.e., a group-based communication channel interface associated with the identified group-based communication channel)”.
However, while Rose discloses that the message is displayed by one or more client devices in the thread communication pane after transmission of the message from the group-based communication server to the repository (Rose figs. 4 and 5 and paragraphs 91, 104, 114, 132 and 160-161), Rose does not explicitly disclose “transmit the electronic group-based announcement for rendering within group-based communication channel interfaces associated with the identified one or more selected group-based communication channels or an announcement interface element of the group-based communication system, wherein the electronic group-based announcement is rendered based at least in part on publish control parameters (emphasis added).”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose to require approval from a moderator before posting the received message to the communication group as taught by Kim because doing so constitutes applying a known technique (requiring moderator approval before posting a message to a communication group) to known devices and/or methods (a group-based communication server) ready for improvement to yield predictable and desirable results (screening of messages posted to the communication group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Rose discloses that each message communication sent or posted to a group-based communication channel comprises metadata associated with the message (Rose paragraphs 46, 71, 119), the combination of Rose and Kim does not explicitly disclose “identify one or more selected group-based communication channels of a plurality of group-based communication channels associated with the user identifier used to facilitate access control for the electronic group-based announcement in the group-based communication system, wherein the electronic group-based announcement includes metadata comprising at least an electronic group-based announcement type (emphasis added);” and
“receive a hide request for the electronic group-based announcement based at least in part on the electronic group-based announcement type; and

In the same field of endeavor, Wilson discloses a system and method for providing an portal page to a group of enterprise users wherein the system provides a graphical user interface through which a user can create an announcement for display on the portal page, the announcement comprising a dismiss option element, an indication of an announcement type, that indicates whether the announcement is dismissible or not dismissible, wherein a client device ceases to display a dismissible announcement in response to receiving selection of the dismissal option and wherein dismissed announcements remain accessible to the user (Wilson figs. 1 and 11 and paragraphs 45, 84 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim, to include a dismissal option element that controls whether the announcement can be hidden from display in the metadata associated with the announcement as taught by Wilson because doing so constitutes applying a known technique (associating a dismiss option element with an announcement) to known devices and/or methods (a group-based communication server) ready for improvement to yield predictable and desirable results (enable a user to hide announcements from display). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Additionally, Rose discloses “identify one or more selected group-based communication groups associated with the user identifier to facilitate access control for the electronic group-based announcement (Rose figs. 1, 3B and 4 and paragraphs 45, 48, 116-117, 121 and 128-129:  group-based communication server 106 identifies one or more groups to which the sending user belongs by querying repository 107 using the sending user identifier); and
transmit the electronic group-based announcement for rendering within group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or the announcement interface element of the group-based communication system... (Rose figs. 4 and 5 and paragraphs 91, 104, 114, 132 and 160-161: group-based communication server 106 transmits a storage message associated with the group-based communication channel to repository 107 based on the group-based message received from the client device, wherein stored messages associated with the group-based communication channel may be displayed by one or more client devices in thread communication pane 505).”
However, while Rose discloses that the message is displayed by one or more client devices in the thread communication pane after transmission of the message from the group-based communication server to the repository (Rose figs. 4 and 5 and paragraphs 91, 104, 114, 132 and 160-161), Rose does not explicitly disclose “transmit wherein the electronic group-based announcement is rendered based at least in part on group publish control parameters (emphasis added).”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting for the communication group is enabled, i.e., i.e., the message is rendered based at least in part on a publish control parameter (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose to require approval from a moderator before posting the received message to the communication group as taught by Kim for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Additionally, Rose discloses “wherein the user identifier is associated with group-based messaging communications transmitted to one or more of a plurality of group-based communication channels (Rose paragraphs 46-47, 86, 91 and 94: the sending user identifier is associated with a collection of messages sent by the corresponding user, wherein the messages associated with the sending user identifier may be associated with one or more group-based communication channels that the corresponding user is a member of).”

Regarding Claim 6, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Additionally, Kim discloses “wherein the publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the identified one or more selected group-based communication channels or the announcement interface element of the group-based communication system (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose to require approval from a moderator before posting the received message to the communication group as taught by Kim for the reasons set forth in the rejection of Claim 1.

Regarding Claim 7, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Rose discloses “wherein the announcement interface element comprises one or more electronic group-based announcements that are engageable by a user (Rose fig. 5 and paragraphs 132 and 135: thread communication pane 505 of GUI 500 displays messages of an "announcements" group-based communication channel), wherein the apparatus is further caused to:
receive an input selection in response to user engagement of one of the one or more electronic group-based announcements (Rose fig. 5 and paragraphs 131-133: a user may interact with GUI 500 to enter a search query, such as for messages in the "announcements" channel  that mention a particular user, e.g. "@John"); and
organize the one or more electronic group-based announcements in response to the input selection (Rose paragraphs 104 and 131-133: messages from the "announcements" channel having metadata matching one or more terms of a user query are returned for display in thread communication pane 505).”

Regarding Claim 9, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 7.
Additionally, Rose discloses “wherein organizing the one or more electronic group-based announcements comprises determining that content or metadata of a set of the one or more electronic group-based announcements does not include content or metadata that matches at least one query term from a search query and forgoing rendering the set of the one or more electronic group-based announcements in the announcement interface element (Rose paragraphs 104 and 131-133: messages from the "announcements" channel having metadata matching one or more terms of a user query are returned for display in thread communication pane 505 - while not explicitly stated, it is understood by one of ordinary skill in the art that messages having metadata that does not match the search terms are not displayed in thread communication pane 505).”

Regarding Claim 10, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 2.
Additionally, Rose discloses “wherein the electronic group-based announcement request further comprises at least one group-based messaging communication data element (Rose paragraphs 90-91 and 94: the message received by communications server 106 from the client device includes a sending user identifier) and the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
determine, from the at least one group-based messaging communication data element, a target criteria that defines whether the electronic group-based announcement is transmitted for rendering within the group-based communication channel interfaces associated with the identified one or more selected group-based communication channels, the identified one or more selected group-based communication groups, or the announcement interface element of the group-based communication system (Rose paragraphs 40-41, 48-49, 127-128 and 138-139: communications server 106 determines access control parameters including an authorized user identifier list that identifies users that are authorized to access the identified group-based communication channel, i.e., target criteria that defines whether the message is transmitted to the identified group-based communication channel),
(Rose paragraphs 40-43, 48-49, 127-128 and 138-139: communications server 106 authorizes access to the group-based communication channel when the sending user identifier is found in the authorized user identifier list, i.e., transmitting the message to the identified group-based communication channel is based on finding the sending user identifier in the authorized user identifier list).”

Regarding Claim 13, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 2.
Additionally, Kim discloses “wherein the group publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or the announcement interface element of the group-based communication system (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
Rose to require approval from a moderator before posting the received message to the communication group as taught by Kim for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Rose discloses “A method for generating an electronic group-based announcement in a group-based communication system (Rose figs. 4-5 and paragraphs 3-4, 85 and 127: a process for receiving and posting group-based messaging communications)”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Rose discloses “A computer program product comprising a non-transitory computer-readable medium having computer program instructions stored therein (Rose figs. 4-5 and paragraphs 3-4, 85, 115 and 127: a computer program product on a non-transitory computer-readable storage medium having computer-readable program instructions implementing a process for receiving and posting group-based messaging communications)”.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 3.

Regarding Claim 21, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “wherein the metadata further comprises a time of expiration specific to the electronic group-based announcement, and wherein the electronic group-based announcement remains accessible after receiving the hide request based at least in part on the time of expiration for the electronic group-based announcement (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim, to include a Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 22, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 21.
Additionally, Wilson discloses “terminate access to the electronic group-based announcement based at least in part on the time of expiration for the electronic group-based announcement (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim, to include a dismissal option element that controls whether the announcement can be hidden from display in the metadata associated with the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 23, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Wilson discloses “receive a search request; and in response to the search request, transmit for display one or more electronic group-based announcements applicable to the search request, wherein the one or more electronic group-based announcements comprises the electronic group-based announcement removed from the rendering in response to the hide request based at least in part on the electronic group-based announcement remaining accessible after receiving the hide request (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement.” – the widget receives a request to retrieve the dismissed announcements, i.e., a search request; while not explicitly stated, it is understood that the dismissed announcements are displayed in response to the request).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim, to include a dismissal option element that controls whether the announcement can be hidden from display in the metadata associated with the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 24, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “wherein the electronic group-based announcement type is dismissible or passive and the hide request is received based at least in part on the electronic group-based announcement type being dismissible or (Wilson figs. 1 and 11 and paragraphs 45, 84 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim, to include a dismissal option element that controls whether the announcement can be hidden from display in the metadata associated with the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rose, Kim and Wilson in view of Jeong et al., Pub. No. US 2016/0149838 A1, hereby “Jeong”.

Regarding Claim 8, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 7.
However, while Rose discloses presenting messages of an “announcements” group-based communication channel in the thread communication pane (Rose fig. 5 and paragraphs 132 and 135), and filtering of the messages presented in the thread communication pane based on query terms input by the user, i.e., organizing messages based on user input (Rose paragraphs 104 and 131-133) the combination of Rose, Kim and Wilson does not explicitly disclose “wherein organizing the one or more electronic 
In the same field of endeavor, Jeong discloses a method for arranging message groups in a display based on importance values assigned to the message groups by the user via interaction with the display (Jeong figs. 23A-23B and paragraphs 156-159: message groups including message group 2310 are repositioned within a display based on the importance values associated with the message groups by the user).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rose, as modified by Kim and Wilson, to reposition messages within the thread communication pane based on importance values assigned to the group-based communication channels by the user as taught by Jeong because doing so constitutes applying a known technique (arranging messages within a display based on importance values assigned by the user) to known devices and/or methods (a group-based communication server) ready for improvement to yield predictable and desirable results (prioritizing display of messages having higher importance). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rose, Kim and Wilson in view of DeLuca et al., Pub. No. US 2017/0366941 A1, hereby “DeLuca”.

Regarding Claim 14, the combination of Rose, Kim and Wilson discloses all of the limitations of Claim 10.
Rose discloses determining whether criteria set by access control parameters are met before transmitting the message to the group-based communication channel, the combination of Rose, Kim and Wilson does not explicitly disclose “wherein prior to transmitting the electronic group-based announcement for rendering, the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
compare the group-based messaging communication data element against data elements associated with rendered electronic group-based announcements; and
in response to a determination that the electronic group-based announcement comprises potentially duplicate content based on the comparison, transmit information identifying that the electronic group-based announcement and the rendered electronic group-based announcements comprise potentially duplicate content.”
In the same field of endeavor, DeLuca discloses a system and method for screening messages to be sent to or shared with one or more recipients, such as members of a social media group or a newsfeed having a plurality of subscribers, wherein the server notifies the sending user of a message that the message is a likely a duplicate based on a comparison between information or content of the message with content of messages previously seen by the one or more recipients (DeLuca figs. 1-2 and paragraphs 29-34 and 38-39: “In the case that the recipient has previously been exposed to the information in the message, shown as option 'YES' for the decision diamond 206 in FIG. 2, the program 200 continues to notify the sender that the recipient has previously had the message sent to them, or been exposed to the message, at step 210.”).”
Rose, as modified by Kim and Wilson, to screen messages for duplicate content before transmitting the message for posting in the identified group-based communication channel as taught by DeLuca. One of ordinary skill in the art would have been motivated to combine screening messages for duplicate content before transmitting the message for posting in the identified group-based communication channel to avoid the creation of duplicate postings in the communication channel (DeLuca paragraph 42).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449